DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on 09/13/2022. Claims 1-14, 20-24 were pending. Claims 4 was amended. Claims 15-19 were cancelled. Claims 20-24 were new claims.
Terminal Disclaimer
3.	The terminal disclaimer filed on 09/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,011,381 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
4.	The applicant’s amendment filed on 09/13/2013 with respect to claim 4 along with the remark was sufficient to overcome the examiner’s previous objection of claim 4.  However, a new ground of objection was set forth as discussed below with respect to new claim 22.
	The applicant’s terminal disclaimer filed on 09/13/2022 render the previous obviousness double patenting rejection moot.
	New ground of rejection under 35 U.S.C 112(b) was set forth as discussed below for new claim 22.
Claim Objections
5.	Claim 22 objected to because of the following informalities:  
In claim 22, the applicants recited:
“The method of claim 1, wherein the patterned layer of first metal has a thickness in the range of ≥ 0.1 µm. to 1µm.”  
Claim 22 comprises two period “.” symbols.  The examiner suggests applicants delete the first period symbol after the term “0.1 µm”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 22 recites the broad recitation “≥ 0.1 µm”, and the claim also recites “0.1 µm to 1 µm”  which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  It is noted that the phrase “≥ 0.1  µm” implies the possibility of any value greater than 0.1 µm such as 10 µm  or 100 µm which is outside of the range “0.1 µm to 1 µm”.
Allowable Subject Matter
8.	Claims 1-14, 20-21, 23-24 are allowed.
9.	Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
10.	The following is a statement of reasons for the indication of allowable subject matter:  
As to claims 1-2, 20-21, 23-24, the cited prior arts fail to disclose or suggest forming an alloy of the first and the second metals at the exposed region of the layer of the first metal; and 
etching the layer of first metal, and the alloyed first and second metals, at the exposed region of the layer of first metal, thereby leaving a remaining portion of the layer of first metal to form a patterned layer of first metal on the substrate; 
wherein the first metal is an inert metal and the second metal is a metal that readily forms an etchable alloy with the inert metal, and 
wherein the etchable alloy has a greater susceptibility to etching than the inert metal.
As to claims 3-14, the cited prior arts fail to disclose or suggest depositing a metal layer over the platinum layer and the exposed region; 
forming an alloy of metal and platinum in the exposed region of the platinum layer; and 
etching the metal layer and the alloyed metal and platinum at the exposed region of the platinum layer, thereby leaving a remaining portion of the platinum layer to form a patterned platinum layer on the substrate.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713